Orders sustaining demurrers affirmed. Motions denied. After a hearing the judge sustained the demurrers of both defendants and denied the plaintiff’s motion to default the defendant Schiraga because he had “refused to serve any answer upon the plaintiff.” There was no error. The declaration *775does not “state concisely and with substantial certainty the substantive facts necessary to constitute ... [a] cause of action.” G. L. c. 231, § 7, Second. § 18, Fourth. The appeal does not bring before us the denial of the motion to default. G. L. e. 231, § 96. McCarthy v. Hawes, 299 Mass. 340, 340-341. Although the plaintiff claimed exceptions to the action of the trial judge, there is no bill of exceptions. In any event no error is shown. Even if the motion to default, could be deemed a motion to strike pleadings under Rule 21 of the Superior Court (1954), it does not appear from the record that the plaintiff made written demand for copies of Sehiraga’s pleadings as required by Rule 21 or that he did not receive copies. No basis is shown for the plaintiff’s motions filed in this court to order the defendants’ attorneys to stop interfering with the plaintiff’s civil rights and to censure them.
Chester Rudnichi, pro se.
Harold Katz for George Schiraga (Melvin Norris <& Ralph H. Willard, Jr., with him).